United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-3730
                        ___________________________

                               Inoel Gonzalez Cano

                             lllllllllllllllllllllPetitioner

                                           v.

             Loretta E. Lynch, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                          Submitted: November 18, 2015
                             Filed: January 15, 2016
                                 ____________

Before RILEY, Chief Judge, BEAM and KELLY, Circuit Judges.
                              ____________

KELLY, Circuit Judge.

      Inoel Gonzalez Cano, a citizen of Mexico, entered the United States in
December 2000. In 2009, Gonzalez Cano was charged with being removable from the
United States for being present without having been admitted or paroled. Gonzalez
Cano conceded that he was removable as charged, and filed an application for asylum,
withholding of removal, and relief under the Convention Against Torture. The Board
of Immigration Appeals (BIA) ultimately affirmed the Immigration Judge’s denial of
Gonzalez Cano’s claims for relief. Gonzalez Cano now appeals the denial of his claim
for withholding of removal.1

       Gonzalez Cano’s claim for withholding of removal was based on harm he
suffered at the hands of a drug cartel in Mexico. When Gonzalez Cano was twelve
years old, he was kidnapped by members of a cartel. The cartel took him to a labor
camp, where he and other captives were held and forced to work growing marijuana
and other drug plants. Gonzalez Cano was held captive for five years, until sometime
in 2000 when a military group rescued him from the labor camp. Gonzalez Cano
spent several months in Mexico City after he was freed, and eventually fled Mexico
for the United States.

       To establish entitlement to withholding of removal, an applicant must
demonstrate a “clear probability” that their “life or freedom would be
threatened . . . because of [their] race, religion, nationality, membership in a particular
social group, or political opinion.” Ngure v. Ashcroft, 367 F.3d 975, 989 (8th Cir.
2004); 8 U.S.C. § 1231(b)(3)(A). In other words, the applicant must show that it is
more likely than not that he will suffer persecution if returned to his home country.
Ngure, 367 F.3d at 989. When an applicant claims withholding of removal based on
membership in a particular social group, the applicant must prove first, that he is a
member of a cognizable particular social group, and second, that the persecution he
would suffer would be on account of his membership in that social group. See Garcia
v. Holder, 746 F.3d 869, 872–73 (8th Cir. 2014). For a particular social group to be
cognizable, the group must share a common, immutable characteristic, must be
defined with particularity, and must be socially distinct such that it is identified as a
group by the society of which it is a part. Id.




      1
        Gonzalez Cano does not appeal the denial of his application for asylum or
relief pursuant to the Convention Against Torture.

                                           -2-
       Over the course of pursuing his case, Gonzalez Cano proposed several different
particular social groups as the basis for his claims. On appeal, however, he relies only
on the group defined as “escapee Mexican child laborers.” The BIA concluded that
this group was not socially distinct, and that Gonzalez Cano did not establish that the
persecution he suffered was on account of his membership in that group. We review
the agency’s factual determinations under a deferential substantial-evidence standard,
and review questions of law de novo but with deference to the BIA’s reasonable
interpretation where appropriate. Osonowo v. Mukasey, 521 F.3d 922, 927 (8th Cir.
2008); Gathungu v. Holder, 725 F.3d 900, 907 (8th Cir. 2013).

       Whether a given particular social group is perceived as distinct by the society
of which it is part depends on evidence that the society “makes meaningful
distinctions” based on the common immutable characteristics defining the group.
Matter of A.R.C.G., 26 I&N Dec. 388, 394 (BIA 2014); see Gathungu, 725 F.3d at
908. Here, Gonzalez Cano relies on evidence that other people have suffered the same
type of harm he did to establish social distinction. However, this evidence alone is
insufficient to support a conclusion that Mexican child laborers who have escaped
their captors are “perceived as a cohesive group by society.” Gaitan v. Holder, 671
F.3d 678, 681 (8th Cir. 2012). Such a conclusion would require, for example,
evidence that Mexican society “recognizes the need to offer protection” to persons
who have suffered this type of persecution, evidence that this group is commonly
understood to suffer persecution with relative impunity, or evidence that members of
the group are readily identifiable when their defining characteristics are known. See
Matter of A.R.C.G., 26 I&N at 394–95. Because such evidence does not appear in the
record before us, we cannot conclude that the BIA’s decision was erroneous.

       Similarly, we cannot conclude that the BIA erred in finding that Gonzalez Cano
failed to establish a causal nexus between the persecution he suffered and his
membership in the proposed particular social group. Among other causation
problems, the most severe harm Gonzalez Cano suffered—abduction and forced

                                          -3-
labor—are the characteristics that define his proposed particular social group. As
such, his membership in that group could not have been the motive, at least initially,
for the persecution. In sum, Gonzalez Cano has not identified evidence based on
which a reasonable adjudicator would have had to find that he was persecuted because
of his membership in a particular social group.

      Because Gonzalez Cano did not demonstrate that he would more likely than not
be persecuted on account of his membership in a particular social group, we need not
reach the question of whether the Mexican government is unable or unwilling to
control his persecutors. Similarly, we need not consider the question of internal
relocation or of changed circumstances. We conclude that the BIA did not err in
denying Gonzalez Cano’s application for withholding of removal, and accordingly we
deny his petition for review.
                        ______________________________




                                         -4-